             Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 1 of 25




UNITED STATES DISTRICT COURT                                             USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                            DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC#:
    ANGEL DECASTRO, SUSAN CALVO, and                                     DATE FILED: 8/24/2020
    KELLY MACON, individually and on behalf
    of all others similarly situated,

                                  Plaintiffs,                           No. 16-CV-3850 (RA)

                             v.
                                                                         OPINION & ORDER
    THE CITY OF NEW YORK and THE NEW
    YORK CITY TAXI AND LIMOUSINE
    COMMISSION,

                                  Defendants.


RONNIE ABRAMS, United States District Judge:

           Plaintiffs Angel DeCastro, Susan Calvo, and Kelly Macon filed this action against the City

of New York and its Taxi and Limousine Commission, alleging that the City’s enforcement of its

regulations regarding the operation of vehicles for hire violates their constitutional rights. 1 Now

before the Court is Plaintiffs’ motion for leave to amend the complaint to add Korah Ittiyavirah as

a named plaintiff and class representative, and thus, to add a new group of plaintiffs to the instant

action. For the reasons that follow, Plaintiffs’ motion is denied.

                                                BACKGROUND

           The Court assumes familiarity with the underlying facts and procedural history of this case,

which have been detailed at length in the Court’s prior decisions. See DeCastro v. City of New

York, 278 F. Supp. 3d 753, 756-63 (S.D.N.Y. 2017) (“DeCastro I”) (granting in part and denying

in part the parties’ cross-motions for summary judgment); DeCastro v. City of New York, No. 16-



1
    All claims against the City’s Taxi and Limousine Commission have been dismissed.
           Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 2 of 25




CV-3850 (RA), 2019 WL 4509027, at *1-4 (S.D.N.Y. Sept. 19, 2019) (“DeCastro II”) (denying

Plaintiffs’ motion for class certification). The Court therefore includes only those facts necessary

to resolve the instant motion.

    I.   The Operative Complaint

         Plaintiffs Angel DeCastro, Michael Walker, Susan Calvo, and Yong Zhang initially filed

this putative class action on May 24, 2016. See Dkt. 7. 2 On July 14, 2016, the Court entered a

Case Management Plan and Scheduling Order (the “Scheduling Order”), which provided, among

other things, that no amendments to the pleadings may be made after August 29, 2016 without

leave of the Court. See Dkt. 24. Pursuant to the deadline set forth in the Scheduling Order,

Plaintiffs filed an Amended Class Action Complaint––the operative complaint––on August 26,

2016, adding Iosif Mullaev and Kelly Macon as named plaintiffs. See Dkt. 27 (the “Amended

Complaint” or “AC”).

         In this action, Plaintiffs challenge the constitutionality of the City’s policy and practice of

“seizing vehicles without a warrant to assist in the payment of civil fines that could be imposed

under NYC Admin. Code § 19-506 (‘Section 19-506’),” namely where such seizures were based

“either on (a) an unadjudicated claim that a TLC-licensed vehicle was acting beyond the scope of




2
  As the outset, it is worth noting that the instant case is not the first in which Plaintiffs––and their counsel––have
brought challenges to the City’s seizure of vehicles based on suspected violations of NYC Admin. Code § 19-506. In
September 2014, certain individuals and entities––including several of the plaintiffs in this action––filed suit on behalf
of those “whose vehicles have been seized by the TLC based on allegations of first-time violations” of § 19-506,
alleging that such seizures violated the Fourth and Fourteenth Amendments. See Harrell v. City of New York, No. 14-
cv-7246 (VEC), Dkt. 1 (Initial Complaint) ¶ 94. Plaintiffs in Harrell filed an amended complaint in November 2014,
see id, Dkt. 24, a second amended complaint in February 2016, see id., Dkt. 89, and a corrected second amended
complaint in April 2016, see id., Dkt. 101. Prior the their filing of the February 2016 second amended complaint,
however, Judge Caproni denied Plaintiffs’ request to amend the complaint to “add claims on behalf of second or
subsequent violators” of § 19-506, and ordered that Plaintiffs’ “permitted amendments [were] limited to adding not
more than three new plaintiffs who are complaining about a ‘first time violation’ seizure and correcting allegations
regarding the date of the ‘first time violation’ seizure of the existing named plaintiffs.” See id., Dkt. 80. Plaintiffs
filed this separate action approximately three months later as a result. In fact, Plaintiffs sought to the have this action
deemed as related to the Harrell action. See Dkt. 8.

                                                            2
           Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 3 of 25




its license or (b) an unadjudicated claim that a person with a conviction for violating Section 19-

506 in the previous 36 months either was using a vehicle as a ‘for hire’ vehicle without a TLC

license or was using the vehicle beyond the scope of its TLC license.” 3 AC ¶ 2. Each of the

individual plaintiffs asserts that the City unconstitutionally seized their vehicles based on alleged

violations of Section 19-506. See id. ¶ 66. Section 19-506 “makes it unlawful to operate a taxi or

for-hire vehicle in the City of New York without a TLC license.” Id. ¶ 33. Two specific

subsections of Section 19-506 are particularly relevant here. 4 First, Section 19-506(b)(1) makes it

illegal to knowingly operate or allow another to operate any vehicle for hire “without first having

obtained or knowing that another has obtained a license for such vehicle.” N.Y.C. Admin. Code

§ 19-506(b)(1). Second, Section 19-506(b)(2) makes it illegal for any person to “permit another

to operate or . . . [to] knowingly operate or offer to operate for hire” any vehicle licensed as a for-

hire vehicle “in a manner that is beyond the scope of the activities permitted by such vehicle’s

license.” N.Y.C. Admin. Code § 19-506(b)(2). Any officer or designated TLC employee may

seize a vehicle “which he or she has probable cause to believe is operated . . . without a vehicle

license” in violation of Section 19-506(b)(1), or “without an appropriate vehicle license for such

operation,” in violation of Section 19-506(b)(2). See N.Y.C. Admin. Code § 19-506(h)(1).

         According to the Amended Complaint, this action is brought on behalf of the individual

named plaintiffs, as well as “two groups of plaintiffs” whose vehicles were seized within the

relevant time period: (1) “second or subsequent violators,” i.e., “plaintiffs who had convictions

under Section 19-506 within the previous 36 months,” and (2) “TLC-licensed owners,” i.e.,


3
  As noted in DeCastro I, “[u]nder the Rules of the City of New York, a ‘for-hire vehicle’ is defined as ‘a motor
Vehicle licensed by the Commission to carry Passengers for-hire in the City,’ which: (1) ‘[h]as a seating capacity of
20 or fewer Passengers’; (2) ‘[h]as three or more doors’; and (3) ‘[i]s not a Taxicab, a Commuter Van, or an authorized
bus as defined by NYS law.’” DeCastro I, 278 F. Supp. 3d at 756 n.3 (quoting 35 R.C.N.Y. § 51-03).
4
 This regulatory framework is described in further detail in the Court’s prior opinions. See DeCastro I, 278 F. Supp.
3d at 756-58; DeCastro II, 2019 WL 4509027, at *1.

                                                          3
           Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 4 of 25




“owners of TLC-licensed vehicles who were allegedly operating beyond the scope of their

licenses.” AC ¶¶ 7, 11. Plaintiffs allege that “hundreds or thousands” of the City’s seizures

between 2013 and 2015 that were based on alleged violations of Section 19-506 were “based on

allegations that a TLC-licensed vehicle was being operated beyond the scope of its license in

violation of Section 19-506(b)(2) or based on an allegation that the driver was a ‘second or

subsequent offender’ of Section 19-506(b)(1) or (b)(2).” Id. ¶¶ 44-45; see also id. ¶ 50 (“TLC

inspectors routinely seize vehicles based on allegations that a TLC-licensed vehicle was being

operated beyond the scope of its license in violation of Section 19-506(b)(2) or based on an

allegation that the driver was a ‘second or subsequent offender’ of Section 19-506(b)(1) or

(b)(2).”). In the Amended Complaint, Plaintiffs thus propose that a class be certified with “two

subclasses”: first, “a subclass consisting of alleged ‘second or subsequent’ offenders of Section

19-506(b)(1) and (b)(2),” and second, “a subclass consisting of owners or lessors of TLC-licensed

vehicles alleged to be first-time violators of Section 19-506(b)(2).” Id. ¶ 113.

    II.   Individual Plaintiffs

          It is undisputed that the vehicles of Plaintiffs Angel DeCastro, Susan Calvo, and Kelly

Macon were all seized for violations of Section 19-506(b)(1). 5 See Dkt. 181, Pls. Mot. (“Mot.”),

at 2; Dkt. 182, Def. Opp’n (“Opp’n”), at 5. As the Court previously explained, “Plaintiffs Calvo

and Macon had both been found liable for violations of § 19-506(b)(1) in the preceding 36 months

from when the seizures at issue occurred. DeCastro, by contrast, was a first-time violator who was

operating a TLC-plated vehicle—not a straight-plate vehicle—at the time it was seized. Because

the vehicle had not yet been licensed as a for-hire vehicle by the TLC, however, it was not


5
  Although neither party directly addresses the circumstances under which Plaintiff Yong Zhang’s vehicle was seized,
it appears that Plaintiff Zhang’s vehicle was also seized for a violation of Section 19-506(b)(1). See DeCastro II, 2019
WL 4509027, at *17 n.22 (indicating that Plaintiffs Walker and Mullaev were the only plaintiffs whose vehicles were
seized for violations of Section 19-506(b)(2)).

                                                           4
           Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 5 of 25




authorized to bear TLC license plates. DeCastro was therefore issued a summons for violating §

19-506(b)(1), as opposed to § 19-506(b)(2).” 6 DeCastro II, 2019 WL 4509027, at *2 n.2. It is

further undisputed that the vehicles of Plaintiffs Michael Walker and Iosif Mullaev were seized

for violations of Section 19-506(b)(2), as opposed to (b)(1). See Opp’n at 9; Dkt. 183, Pls. Reply

(“Reply”), at 2.

         Between July and October 2016, three of the six named plaintiffs received and accepted

offers of judgment pursuant to Federal Rule of Civil Procedure 68. Specifically, on July 12, 2016,

the City made a Rule 68 offer of judgment to Plaintiff Zhang, which he accepted on July 26, 2016.

See Dkts. 30, 30-1. Next, on August 1, 2016, the City made a Rule 68 offer of judgment to Plaintiff

Walker, which he accepted on August 9, 2016. See Dkts. 33, 33-1. Finally, on September 19,

2016, the City made a Rule 68 offer of judgment to Plaintiff Mullaev, which he accepted on

October 2, 2016. See Dkts. 34, 34-1. On October 18, 2016, the Court ordered judgment pursuant

to Rule 68 as to Plaintiff Zhang, see Dkt. 31, and on October 20, 2016, the Court ordered judgment

pursuant to Rule 68 as to both Plaintiff Walker and Plaintiff Mullaev, see Dkts. 36, 37.

III.     Motions for Summary Judgment and Class Certification

         On February 3, 2017, the remaining Plaintiffs––Plaintiffs DeCastro, Calvo, and Macon––

moved for summary judgment against Defendants based on their respective vehicle seizures, each

of which occurred as a result of Section 19-506(b)(1) violations. See Dkt. 59. Defendants filed a

cross-motion for summary judgment on May 8, 2017. See Dkt. 77. On September 30, 2017, in

DeCastro I, the Court granted in part and denied in part the parties’ motions for summary

judgment. In particular, the Court granted Plaintiffs summary judgment on all claims asserted by



6
 “A ‘straight plate’ vehicle is a vehicle that is not registered as a ‘for hire’ vehicle.” See Calvo v. City of New York,
No. 14-CV-7246 (VEC), 2018 WL 1633565, at *3 n.2 (S.D.N.Y. Apr. 2, 2018) (citing Harrell v. City of New York,
138 F. Supp. 3d 479, 485 n.3 (S.D.N.Y. 2015)).

                                                           5
           Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 6 of 25




DeCastro and on Calvo and Macon’s Fourth Amendment claims, but granted the City summary

judgment on Calvo and Macon’s Fourteenth Amendment claims. See DeCastro I, 278 F. Supp.

3d at 775-76. The constitutionality of the City’s seizure practices as applied to TLC-licensed

drivers who violate their licenses under Section 19-506(b)(2) was not adjudicated. See DeCastro

I, 278 F. Supp. 3d at 757 n.4; DeCastro II, 2019 WL 4509027, at *2.

         On November 8, 2017, Plaintiffs filed a motion for class certification. See Dkt. 117.

Plaintiffs sought to certify a class of “all registered owners of vehicles seized since September 8,

2011 for alleged second or subsequent violations of [Section 19-506(b)(1)]; or for any violation of

Section 19-506 involving a vehicle bearing TLC license plates; who were operating the vehicle at

the time of the seizure or who retrieved the vehicle personally or through an agent by paying

towing and storage fees.” See Dkt. 118, Cert. Mot., at 4. They also sought to certify the class

under Rule 23(b)(3), which mandates that “questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

R. Civ. P. 23(b)(3). 7 In opposing Plaintiffs’ motion, the City argued, among other things, that

since the named plaintiffs were issued summonses for violations of Section 19-506(b)(1), their




7
  The Court subsequently stayed Plaintiffs’ class certification motion pending the Second Circuit’s decision on whether
to grant their petition under Federal Rule of Civil Procedure 23(f) seeking immediate appellate review of Judge
Caproni’s decision in Calvo v. City of New York, No. 14-CV-7246 (VEC), 2018 WL 1633565 (S.D.N.Y. Apr. 2, 2018)
(“Calvo II”), a similar case––which was initially filed as Harrell v. City of New York, No. 14-cv-7246 (VEC)––
challenging the constitutionality of the City’s warrantless seizure of vehicles based on suspected violations of Section
19-506(b)(1). See Dkt. 156. In Calvo II, Judge Caproni had denied Plaintiffs’ second motion for class certification,
in which Plaintiffs sought to certify a class of “all registered owners of straight-plate vehicles seized for alleged first-
time violations of [Section 19-506] from September 8, 2011 to present who were operating the vehicle at the time of
the seizure, or who retrieved the vehicle personally or through an agent by paying towing and storage fees.” See 2018
WL 1633565, at *1, *3. After the Second Circuit denied the Rule 23(f) petition in Calvo II, this Court received
supplemental briefing from the parties as to how Judge Caproni’s decision affected its ruling on the pending motion
for class certification. See Dkts. 165, 166.

                                                             6
          Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 7 of 25




interests were not aligned with putative class members who received summonses for violations of

Section 19-506(b)(2). See Dkt. 134, Cert. Opp’n, at 5, 17-18.

        On September 19, 2019, in DeCastro II, the Court denied Plaintiffs’ motion for class

certification. The Court concluded that, while Plaintiffs met the numerosity, commonality, and

typicality requirements of Rule 23, the proposed class could not be certified because Plaintiffs

failed to satisfy the predominance requirement of Rule 23(b)(3). 8 See DeCastro II, 2019 WL

4509027, at *8. As relevant here, the Court explained that it would have to undertake an

“individualized inquiry” as to “whether a putative class member paid the towing and storage fees”

in order to evaluate class membership eligibility, but “proving that registered owners actually paid

the towing and storage fees” would not be an “easy feat” for many putative class members “in

light of the City’s evidence of registration fraud and straw ownership.” Id. at *13. 9 As such, the

“individualized inquiries” required to determine “whether those registered owners are legitimate

class members[] threaten[ed] to predominate over the common questions of liability.” Id. at *14.

        Ultimately, in DeCastro II, the Court concluded that, “[d]ue to the difficulties of proving

class membership based on the evidence of fraud and straw ownership associated with violators of

§ 19-506(b)(1), it appears unlikely that there is a definable class as to those violators that can

satisfy Rule 23.” Id. at *17. In so ruling, the Court also noted that “[a] class of only § 19-506(b)(2)

violators may have fewer predominance issues given the lack of evidence of fraud and straw



8
  For purposes of its opinion, the Court also assumed, without deciding, that the proposed class had standing under
Article III, see DeCastro II, 2019 WL 4509027, at *5-6, and that Plaintiffs were adequate class representatives, see
id. at *10.
9
 The City had presented evidence that some of the third-party authorization forms––used by registered owners who
were not driving the vehicles when they were seized and who purportedly authorized third parties to retrieve their
vehicles as a result––were forged. See DeCastro II, 2019 WL 4509027, at *13. The City also presented evidence that
certain of the registered owners were “straw owners,” who may not have advanced their own fees to retrieve the seized
vehicles and therefore may “lack[] a genuine interest in the vehicles, raising questions about whether they actually
paid the towing and storage fees.” See id.

                                                         7
           Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 8 of 25




ownership with respect to those putative class members.” Id. The Court noted, however, that

“because there has been no determination as to whether the City has engaged in a pattern or

practice of unconstitutionally seizing vehicles of § 19-506(b)(2) violators, it [was] difficult to

predict whether common questions would predominate over individual ones in such a hypothetical

class.” Id. The Court also cautioned that even if Plaintiffs were “to seek certification of a class

comprised of only § 19-506(b)(2) violators, they would need to persuade the Court that they should

be granted leave to amend the Complaint to add new named plaintiffs, as the current ones would

not fit within this narrower class definition.” Id.

         Indeed, the Court made clear in DeCastro II that “no Court has yet to address whether the

application of the City’s seizure policy, as codified in § 19-506(h)(1), to enforce violations of §

19-506(b)(2)—as opposed to (b)(1)—is unconstitutional.” 10 Id. at *10. DeCastro I, for instance,

addressed only the constitutionality of the City’s seizure of straight-plate vehicles “for second or

subsequent violations of § 19-506(b)(1), and for first-time violations of § 19-506(b)(1) for TLC-

plated vehicles.” Id. The Court thus explained that:

         [A]dditional issues would need to be addressed as to the subset of class members who were
         issued summonses for § 19-506(b)(2) violations. As the City highlights, the Court has not
         decided whether the City’s seizure policy encoded in § 19-506(h), as applied to seizures
         based on § 19-506(b)(2) violations, is unconstitutional. The Court’s decision in DeCastro
         I was based on factual evidence concerning the City’s enforcement practices only with
         respect to violations of § 19-506(b)(1). At this time, the Court is skeptical that there are
         material differences with respect to the City’s enforcement practices of § 19-506(b)(2), and
         with respect to the Fourth Amendment analysis regarding those putative plaintiffs’ claims.
         But the Court cannot rule on whether the City’s codified policy in § 19-506(h), as applied
         to vehicles seized for violations of § 19-506(b)(2), is unconstitutional, let alone as applied
         to a vehicle seizure of any individual Plaintiff, absent a factual record on that issue. As a
         result, even though the Court has already found that the proposed class fails the
         predominance requirement for the reasons [stated] above, the issues of liability that may

10
    In DeCastro II, the Court rejected the City’s assertion––made in its opposition to Plaintiffs’ class certification
motion––that the named Plaintiffs’ interests, as Section 19-506(b)(1) violators, conflicted with those of Section 19-
506(b)(2) violators, noting that “the interests of § 19-506(b)(1) and (b)(2) violators with respect to the outcome of this
litigation are nonetheless aligned” as “both groups seek to hold the City liable for vehicle seizures and the success of
each group’s claims does not impact the other.” Id. at *11.

                                                            8
          Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 9 of 25




        apply uniquely to class members with § 19-506(b)(2) violations add to the predominance
        problem of Plaintiffs’ proposed class.

Id. at *16.

        Following the Court’s decision in DeCastro II, the parties submitted a joint letter with

proposed next steps for the case, including proposed deadlines for the parties’ pre-trial materials,

as well as proposed dates for a final pre-trial conference and for trial to commence. See Dkt. 168.

On October 8, 2019, the Court issued an order directing the parties to file their joint pre-trial

materials by December 13, 2019, scheduling the final pre-trial conference for February 17, 2020,

and setting trial to commence on February 24, 2020. See Dkt. 169. 11

IV.     The Proposed Second Amended Complaint

        On November 1, 2019, Plaintiffs filed a letter seeking a pre-motion conference or a briefing

schedule on a motion to amend the complaint in order to include as a plaintiff and potential class

representative an Uber driver whose vehicle was seized by the City “solely in connection with a

violation of [Section] 19-506(b)(2).” See Dkt. 172 at 1. Plaintiffs asserted that this potential new

plaintiff “is now[,] and was at the time of the seizure, TLC-licensed, as was the vehicle he was

driving,” and that the seizure of his vehicle “was not an isolated incident but was part of a larger

pattern or practice by [the City] to seize TLC-licensed vehicles allegedly used outside the scope

of their license.” Id. at 2. They asserted further that “because TLC-licensed drivers are highly

regulated, it is likely that a class made up solely of such drivers would have fewer predominance

issues going to membership in the class,” that “seizures of those vehicles are less likely to be

associated with other activity that could provide a constitutional basis for seizure,” and that “the

lost income associated with the loss of use of their vehicles[] would likely be subject to proof on


11
   The Court subsequently extended the deadline by which the parties were to file responses to the motions in limine
and adjourned the final pre-trial conference to February 21, 2020. See Dkt. 171.

                                                         9
         Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 10 of 25




a class-wide basis.” Id. On November 5, 2019, the Court set a briefing schedule on Plaintiffs’

motion to amend and adjourned sine die the deadlines for the parties’ pre-trial materials, as well

as the trial itself, pending resolution of the motion. See Dkt. 175. Plaintiffs then filed their motion

on November 25, 2019. Dkt. 180. The City filed its opposition on January 10, 2020, Dkt. 182,

and Plaintiffs filed their reply on January 24, 2020, Dkt. 183.

        The proposed Second Amended Class Action Complaint (the “SAC”), see Dkt. 181-1,

seeks to add Korah Ittiyavirah as a named plaintiff and putative class representative. 12 According

to the SAC, Ittiyavirah has worked as a “TLC-licensed professional driver primarily, if not

exclusively, for Uber since approximately 2010.” SAC ¶ 86. Plaintiffs assert that Ittiyavirah is

––and at all relevant times was––“TLC-licensed as a driver and the owner and operator of a car

bearing ‘T plates’ and with its own TLC-issued identification number.” Id. They allege that on

approximately July 2, 2015, Ittiyavirah’s vehicle was seized by an undercover TLC inspector for

an alleged violation of Section 19-506(b)(2). Id. ¶ 87. The undercover officer had apparently

“hailed the vehicle” on the street and asked Ittiyavirah to take him to LaGuardia Airport. Id. ¶ 88.

As a result, Ittiyavirah received a summons “for operating his vehicle outside the scope of his TLC

license, which permitted him to accept passengers only for rides pre-arranged through a dispatcher,

and not via street hail.” Id. Plaintiffs maintain that, after Ittiyavirah pled guilty, he was “required

to pay several hundred dollars in fines and over a thousand dollars in towing and storage fees to

recover his vehicle.” Id. ¶ 89. They also assert that Ittiyavirah lost the use of his vehicle for three

days, “causing him to lose substantial income” as his vehicle is his “primary source of income,”

and that he “suffered emotional damages” as well. Id.




12
   The SAC also formally removes from this action Plaintiffs Yong Zhang, Michael Walker, and Iosif Mullaev, all of
whom accepted Rule 68 offers of judgment in 2016.

                                                       10
        Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 11 of 25




       In addition to their individual claims, Plaintiffs now seek to bring this action on behalf of

“all vehicle owners or lessors alleged to have violated Section 19-506(b)(2) and/or owners or

lessors of TLC-licensed vehicles seized for alleged violations of Section 19-506.” Id. ¶ 90. As to

the proposed class period, Plaintiffs seek to bring claims on behalf of such “TLC-licensed owners”

whose vehicles were seized within the three years preceding the filing of the initial complaint in

this action. Id. ¶ 11. As such, the putative class period would begin on May 23, 2013 and, because

the City “ceased seizing vehicles pursuant to this policy no later than 2016,” would end on

December 31, 2016. Id.

                                    LEGAL STANDARDS

       Typically, a motion to amend is evaluated under Federal Rule of Civil Procedure 15(a),

which provides that “[t]he court should freely give leave [to amend] when justice so requires.”

Fed. R. Civ. P. 15(a); see also Parker v. Columbia Pictures Indus., 204 F.3d 326, 339 (2d Cir.

2000). Notwithstanding the liberal standard of Rule 15(a), a court may deny leave “for good

reason, including futility, bad faith, undue delay, or undue prejudice to the opposing party.”

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). District courts have

broad discretion in ruling on a motion for leave to amend a complaint. See Duling v. Gristede’s

Operating Corp., 265 F.R.D. 91, 96 (S.D.N.Y. 2010) (collecting cases); see also Orellana v.

Macy’s Retail Holdings, Inc., No. 17 Civ. 5192 (NRB), 2018 WL 3368716, at *7 (S.D.N.Y. July

10, 2018) (“Whether to grant leave, however, is ultimately ‘within the sound discretion of the

district court.’”) (quoting McCarthy, 482 F.3d at 200).

       Where a party files a motion to amend after the pleading deadline set forth in the scheduling

order has expired, however, Federal Rule of Civil Procedure 16(b) governs. See Parker, 204 F.3d

at 339. In such a case, “the lenient standard under Rule 15(a) . . . must be balanced against the



                                                11
          Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 12 of 25




requirement under Rule 16(b) that the Court’s scheduling order” may be modified only for “good

cause.” Holmes v. Grubman, 568 F.3d 329, 334-35 (2d Cir. 2009) (citation omitted); see also

Kassner v. 2nd Avenue Delicatessen Inc., 496 F.3d 229, 243 (2d Cir. 2007) (“Although Rule 15(a)

governs the amendment of pleadings, Rule 16(b) also may limit the ability of a party to amend a

pleading if the deadline specified in the scheduling order for amendment of the pleadings has

passed.”). Accordingly, “a district court, despite the standard of . . . Rule 15(a), does not abuse its

discretion in denying leave to amend the pleadings where the moving party has failed to establish

good cause, as required by Rule 16(b), to amend the pleadings after the deadline set in the

scheduling order.” Kassner, 496 F.3d at 243 (citing Parker, 204 F.3d at 339-40). 13

         Under Rule 16(b), a scheduling order may be modified only upon a showing of “good

cause.” Fed. R. Civ. P. 16(b)(4); see Presbyterian Church of Sudan v. Talisman Energy, Inc., 582

F.3d 244, 267 (2d Cir. 2009) (“Once the deadline for amendment in a scheduling order has passed,

leave to amend may be denied ‘where the moving party has failed to establish good cause.’”)

(citation omitted). Indeed, “Rule 16(b) expressly provides that a scheduling order is to limit the

time for amendment of the pleadings and, in so doing, ‘is designed to offer a measure of certainty

in pretrial proceedings[.]’” Kassner, 496 F.3d at 243 (quoting Parker, 204 F.3d at 339-40). Within

the meaning of Rule 16(b), a finding of good cause “depends on the diligence of the moving party.”

Parker, 204 F.3d at 340; see also Scott v. Chipotle Mexican Grill, Inc., 300 F.R.D. 193, 197



13
   Where the movant seeks to add parties to an action, Federal Rule of Civil Procedure 21, which provides that “the
court may at any time, on just terms, add or drop a party,” is technically “the operative rule.” See Mason Tenders
Dist. Council of Greater New York v. Phase Constr. Servs., Inc., 318 F.R.D. 28, 36 (S.D.N.Y. 2016) (citation omitted).
Nonetheless, “the same standard of liberality applies under either Rule [21 or 15(a)].” Duling, 265 F.R.D. at 96-97
(internal quotation marks and citation omitted); see Mason Tenders, 318 F.R.D. at 36 (“[T]he showing necessary under
Rule 21 is the same as that required under Rule 15(a).”) (internal quotation marks and citation omitted). Indeed,
“[w]here, as here, a scheduling order governs amendments to the complaint, the Second Circuit has held that the
lenient standard under Rule 15(a) or Rule 21 must be balanced against the requirement under Rule 16(b) that the
Court’s scheduling order shall not be modified except upon a showing of good cause.” Mason Tenders, 318 F.R.D.
at 36 (citations omitted) (emphasis added).

                                                         12
        Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 13 of 25




(S.D.N.Y. 2014) (“To show good cause, a movant must demonstrate diligence before filing her

motion, such that despite the movant’s effort, the deadline to amend the pleadings could not have

been reasonably met.”). “[T]he good cause standard of Rule 16 is not satisfied when the proposed

amendment rests on information that the party knew or should have known, in advance of the

deadline.” Youngers v. Virtus Inv. Partners Inc., No. 15-cv-8262, 2017 WL 5991800, at *3

(S.D.N.Y. Dec. 4, 2017) (internal quotation marks, alterations, and citation omitted). Thus, “the

court may deny leave to amend where the party seeking it knew or should have known the facts

sought to be added to the complaint.” Cummins, Inc. v. N.Y. Life Ins., No. 10 Civ. 9252, 2012 WL

3870308, at *3 (S.D.N.Y. Sept. 6, 2012); see also Porter v. MooreGroup Corp., No. 17-CV-07405

(KAM) (VMS), 2020 WL 32434, at *5 (E.D.N.Y. Jan. 2, 2020) (“Courts have declined to find

good cause where the movant was aware of facts giving rise to the claim, or where such

information was available to the movant, at the time the movant commenced the action.”). “It is

within the Court’s discretion to apply the good cause standard after the deadline to amend.” Scott,

300 F.R.D. at 197.

       “If the part[y] seeking the amendment satisf[ies] the ‘good cause’ standard of Rule 16, the

court then determines whether the movant has also met the liberal standards of Rule 15.”

Youngers, 2017 WL 5991800, at *6 (alteration and citation omitted). Even if good cause is

established, however, a court may deny a motion to amend if the proposed amendment “would be

futile, unduly prejudicial, or otherwise improper based on the Rule 15(a) standards that otherwise

govern motions to amend.” See id. (citation omitted). The movant has the burden of demonstrating

good cause, while the non-movant has the burden of demonstrating prejudice. See Scott, 300

F.R.D. at 198 (citations omitted).




                                                13
          Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 14 of 25




                                                  DISCUSSION

          The Scheduling Order entered in this action sets forth a deadline of August 29, 2016 for

any amendments to the pleadings. Dkt. 24. Accordingly, Plaintiffs filed the Amended Complaint

on August 26, 2016, and this case proceeded based on the allegations contained in that complaint

for over three years before they sought to amend once again. The key inquiry for the Court now

is whether Plaintiffs have established that good cause exists to permit their amendment at this stage

of the litigation. See Kassner, 496 F.3d at 243. The Court concludes that they have not.

     I.   Diligence

          Plaintiffs argue that good cause exists here because they “acted diligently by filing their

request for a pre-motion conference seeking the right to amend” six weeks after the Court’s

decision denying their motion for class certification––which apparently “first brought to the

attention of the Plaintiffs the particular circumstances justifying amendment”––and “mere days”

after they were retained by Ittiyavirah. See Mot. at 5-6. Plaintiffs contend that because they did

not know how the Court would rule on their class certification motion until its September 2019

decision, and did not know about Ittiyavirah’s case until October 2019, the proposed amendment

“could not have been known to Plaintiffs when the original 2016 amendment deadline lapsed.”

See id. at 6. 14 Although it may be true that Plaintiffs did not know specifically about Ittiyavirah

or his vehicle seizure until October 2019, the Court is unpersuaded by their argument that, prior to

the Court’s decision in DeCastro II, they were unaware that they needed an individual with a



14
   Plaintiffs also contend that the SAC and the Amended Complaint both seek to bring claims on behalf of classes for
which “membership is defined by what type of injury someone suffered, not by what was written on the summons
issued when their vehicle was unconstitutionally seized,” and that therefore, both DeCastro and Ittiyavirah fall into
their proposed class definition. See Reply at 3; see also id. at 5 (“Mr. Mullaev and Mr. Walker are irrelevant to the
viability of Mr. Ittiyavirah’s class claims. Plaintiffs are seeking to certify a class of owners or lessors of TLC-plated
vehicles, and Mr. DeCastro, who remains in the case, saw his TLC-plated vehicle seized within the proposed class
period.”).

                                                          14
          Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 15 of 25




Section 19-506(b)(2) violation in order to assert claims on behalf of a class of Section 19-506(b)(2)

violators. Plaintiffs have long been aware of the distinction between (b)(1) violators and (b)(2)

violators. In their Amended Complaint, they asserted specifically that the action was brought on

behalf of both the named individual plaintiffs and “two groups of plaintiffs,” i.e., “the ‘second or

subsequent violators’ and the ‘TLC-licensed owners.’” AC ¶ 11. Accordingly, they proposed that

a class be certified with “two subclasses,” a “subclass consisting of alleged ‘second or subsequent’

offenders of Section 19-506(b)(1) and (b)(2),” and a separate “subclass consisting of owners or

lessors of TLC-licensed vehicles alleged to be first-time violators of Section 19-506(b)(2).” Id. ¶

113. In their motion papers too, Plaintiffs acknowledge that Ittiyavirah––and the class he seeks to

represent––would be a different set of individuals than those in which the current plaintiffs could

represent. See, e.g., Mot. at 2-3. While they may not have known how the Court would rule on

the potential class that they first sought to certify, they always knew that there were two different

groups of plaintiffs on behalf of whom they could assert claims based on alleged Section 19-506

violations.

         The acceptance of certain Rule 68 offers of judgment in this case is particularly relevant to

the instant motion. Rule 68 offers were made to and accepted by three of the six named plaintiffs

in 2016, including Plaintiffs Walker and Mullaev––the only named plaintiffs whose vehicles were

seized for alleged violations of Section 19-506(b)(2). Judgment was entered pursuant to Rule 68

for Plaintiffs Walker and Mullaev in October 2016. See Dkts. 36, 37. Thus, as of October 2016,

the remaining named plaintiffs in this action––Plaintiffs DeCastro, Calvo, and Macon––had all

received only Section 19-506(b)(1) violations, and therefore could not assert claims on behalf of

(b)(2) violators. 15 Although an unaccepted Rule 68 offer does not moot a plaintiff’s claims, see


15
   It is well established that, in the class action context, a named plaintiff must have standing to assert both its own
individual claims and the class claims brought on behalf of the putative class. See McCall v. Chesapeake Energy

                                                          15
          Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 16 of 25




Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 672 (2016), an accepted Rule 68 offer does. See

Bank v. All. Health Networks, LLC, 669 F. App’x 584, 585 (2d Cir. 2016) (“[W]here judgment has

been entered and where the plaintiff’s claims have been satisfied, . . . any individual claims are

rendered moot.”); see also Sanders v. Houslanger & Assocs., PLLC, No. 17 Civ. 8985 (DC), 2018

WL 6444922, at *3 (S.D.N.Y. Nov. 5, 2018) (“The Second Circuit has made clear that, in the

context of Rule 68 offers of judgment, ‘after judgment is entered, the plaintiff’s individual claims

will become moot for purposes of Article III.’”) (quoting Tanasi v. New All. Bank, 786 F.3d 195,

200 (2d Cir. 2015)) (emphasis omitted). While Bank did not decide what effect an accepted Rule

68 offer has on a plaintiff’s class claims, the Second Circuit nonetheless suggested that an accepted

Rule 68 offer may indeed moot such claims as well. See Bank, 669 F. App’x at 586 (noting that

“where the individual claims of the putative class representative are rendered moot prior to

certification, in general ‘the entire action becomes moot,” but finding that since “Bank was the

sole individual representative for the putative class, once his claim was no longer live, no plaintiff

remained in a position to pursue the class claims”) (citation omitted); see also Bais Yaakov of

Spring Valley v. Educ. Testing Serv., 251 F. Supp. 3d 724, 733 (S.D.N.Y. 2017) (noting that Bank



Corp., 509 F. App’x 62, 64 (2d Cir. 2013); Amador v. Andrews, 655 F.3d 89, 99 (2d Cir. 2011) (“Of course, a class
action cannot be sustained without a named plaintiff who has standing.”). Accordingly, “[f]or each claim asserted in
a class action, there must be at least one class representative (a named plaintiff or a lead plaintiff) with standing to
assert that claim.” Fort Worth Emps.’ Ret. Fund v. J.P. Morgan Chase & Co., 862 F. Supp. 2d 322, 331 (S.D.N.Y.
2012); see also Jobie O. v. Spitzer, No. 03 Civ. 8331 (CM), 2007 WL 4302921, at *3 (S.D.N.Y. Dec. 5, 2007) (“[I]n
order to represent a class, the named plaintiff must personally have standing to litigate his own claim.”). If Plaintiffs
lack standing to assert a particular claim, the Court “lacks subject matter jurisdiction to entertain the class relief
requested” as to that claim. See Jobie O., 2007 WL 4302921, at *3. And claims “for which the class representatives
do not have standing[] must be dismissed.” Fort Worth Emps.’ Ret. Fund, 862 F. Supp. 2d at 332. Moreover, even if
a case has several named plaintiffs, where the claims of a particular named plaintiff have become moot, and the other
named plaintiffs lack standing to assert them, those claims are typically dismissed. See, e.g., Leonard v. Abbott Labs.,
Inc., No. 10-CV-4676 (ADS) (WDW), 2012 WL 764199, at *7 (E.D.N.Y. Mar. 5, 2012) (“Generally, the dismissal of
the named plaintiffs claims before a motion for class certification has been filed would result in the dismissal of the
complaint, or, in this case, the putative New York class’ NYCPA cause of action.”); Bowens v. Atl. Maint. Corp., 546
F. Supp. 2d 55, 76 (E.D.N.Y. 2008) (“The unnamed class members are not technically part of the action until the court
has certified the class; therefore, once the named plaintiffs’ claims are dismissed, there is no one who has a justiciable
claim that may be asserted.”).

                                                           16
        Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 17 of 25




“left much ambiguity in its decision, saying at one point that it need not answer whether ‘the

rendering moot of a plaintiff’s individual claims undermines that plaintiff’s standing to pursue

claims on behalf of a putative class,’ but then affirming the dismissal of the case on the ground

that because the plaintiff, as the sole named plaintiff on behalf of the class, no longer had a live

claim, the class action was moot”) (quoting Bank, 669 F. App’x at 585).

       District courts in this Circuit have also suggested that, where a Rule 68 offer of judgment

is made to and accepted by a named plaintiff prior to the filing of a motion for class certification,

both the individual and the potential class claims of that named plaintiff become moot. See, e.g.,

Perez v. Cent. Credit Servs. LLC, No. 17-cv-6018 (ADS) (ARL), 2018 WL 1135554, at *2

(E.D.N.Y. Feb. 27, 2018) (“[A] Rule 68 offer would only moot a class action lawsuit if a Rule 68

offer was made and accepted by the Plaintiff.”); Perez-White v. Advanced Dermatology of New

York P.C., No. 15 Civ. 4858 (PGG), 2016 WL 4681221, at *7 (S.D.N.Y. Sept. 7, 2016) (“Some

courts have concluded, however, that where a named plaintiff in a class or collective action has

been provided with full monetary relief, that plaintiff no longer has a live claim.”); LaVoice v. UBS

Fin. Servs., Inc., No. 11 Civ. 2308 (KMW) (JLC), 2013 WL 5380759, at *3 n.6 (S.D.N.Y. Sept.

26, 2013) (“Because the Court has not yet certified a class in this action, dismissal of the named

plaintiff’s claims requires dismissal of the entire action.”); Morgan v. Account Collection Tech.,

LLC, No. 05-CV-2131 (KMK), 2006 WL 2597865, at *4 (S.D.N.Y. Sept. 6, 2006) (“Some courts

readily compel a Rule 68 offer of complete relief to an individual plaintiff prior to certification

and dismiss the case as moot without explicitly considering the timing of the offer. . . . Other courts

consider the timing of the offer and the diligence of the plaintiff in pursuing class certification to

determine if the plaintiff had a reasonable opportunity to file for certification or if there has been




                                                  17
          Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 18 of 25




undue delay.”); cf. Drabek v. Elsevier, Inc., No. 16-cv-6786 (DLC), 2017 WL 570952, at *3

(S.D.N.Y. Feb. 13, 2017) (“Since the settlement offer was not accepted, this claim is not moot.”).16

         Plaintiffs’ actions following the three named plaintiffs’ Rule 68 offers and acceptances––

in October 2016––makes clear that they were well aware that such judgments, if entered, would

and did moot the claims of those plaintiffs. The day after the Court entered a Rule 68 judgment

as to one of the six initial named plaintiffs (Plaintiff Zhang), Plaintiffs filed a letter seeking to

modify the Scheduling Order so that they could immediately––and prematurely––file a motion for

class certification in light of the fact that two other named plaintiffs (Plaintiffs Walker and

Mullaev) had also accepted Rule 68 offers by that point, and in the hopes of “avoiding the

possibility that [other] accepted Rule 68 offers could moot the action.” See Dkt. 32. Defendants

opposed this request, particularly since discovery was ongoing and the parties had agreed to file

any motions for summary judgment prior to those for class certification. See Dkt. 35. The Court

held a telephonic conference with the parties on October 26, 2016, during which Plaintiffs’ counsel

again expressed concern that Defendants could theoretically make additional Rule 68 offers to the

remaining three named plaintiffs––i.e., Plaintiffs DeCastro, Calvo, and Macon––which could then

potentially moot the action––and a proposed class––as to those plaintiffs as well. See, e.g., Dkt.

46 (“Oct. 2016 Tr.”) at 3. They thus sought to make an early motion for class certification to

“avoid that result.” See id. During the October 2016 conference, there was no question that the


16
   The Court notes that “the application of the mootness doctrine in class action cases is complex, and hinges on the
timing of certification of the class.” See Elisa W. v. City of New York, No. 15-CV-5273 (LTS) (HBP), 2017 WL
3841868, at *2 (S.D.N.Y. Sept. 1, 2017). “[I]f the claims of the named plaintiffs become moot prior to class
certification, the entire action becomes moot.” See Comer v. Cisneros, 37 F.3d 775, 798 (2d Cir. 1994)) (citing Bd.
of Sch. Comm’rs of Indianapolis v. Jacobs, 420 U.S. 128, 129-30 (1975) (per curiam)). “In contrast, class certification
will preserve an otherwise moot claim.” Id.; see also Okla. Firefighters Pension & Ret. Sys. v. Student Loan Corp.,
951 F. Supp. 2d 479, 494 (S.D.N.Y. 2013) (“If no named plaintiff has standing to represent the potential class of
plaintiffs who have suffered the alleged injury giving rise to the action, courts typically dismiss the action in its
entirety.”); Morgan, 2006 WL 2597865, at *2 (“Generally, when an offer of judgment constitutes full relief for the
named plaintiff’s substantive claims, the plaintiff ceases to have a personal stake in the case and the court lacks
jurisdiction.”) (citing Abrams v. Interco Inc., 719 F.2d 23, 32 (2d Cir.1983)).

                                                         18
        Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 19 of 25




three plaintiffs who had accepted Rule 68 offers, including the only two (b)(2) violators, were no

longer part of the case, nor were the claims asserted on behalf of them. See id. at 2, 4. Plaintiffs,

however, did not attempt to identify or add new (b)(2) violators as named plaintiffs or potential

class representatives until over three years later.

       The claims related to allegedly unconstitutional vehicle seizures based on underlying

violations of Section 19-506(b)(2) were effectively dismissed from the case as of October 2016––

well before class certification was sought. See DeCastro II, 2019 WL 4509027, at *17 n.22 (“The

operative Complaint included named plaintiffs whose vehicles were seized for violations of § 19-

506(b)(2). Those plaintiffs have since accepted Rule 68 offers of judgment, however, and are thus

no longer part of the case.”). As the Court previously noted, the constitutionality of the City’s

seizure practices as applied to alleged Section 19-506(b)(2) violators has not been adjudicated.

Section 19-506(b)(2) was not addressed at summary judgment. See DeCastro I, 278 F. Supp. 3d

at 757 n.4. And at the class certification stage, the Court expressly noted that, in light of the lack

of a factual record concerning the City’s enforcement practices with respect to violations of Section

19-506(b)(2), it could not rule on “whether the City’s codified policy in § 19-506(h), as applied to

vehicles seized for violations of § 19-506(b)(2), is unconstitutional, let alone as applied to a vehicle

seizure of any individual Plaintiff.” DeCastro II, 2019 WL 4509027, at *16. The Court thus

agrees with the City that not only were the individual claims of Plaintiffs Walker and Mullaev

moot as of October 2016, if not earlier, but so too were the “related class claims for which those

two plaintiffs were the only eligible putative class representatives.” Opp’n at 2.

       Plaintiffs do not explain how, if at all, they acted diligently to identify potential class

representatives for a class or subclass of Section 19-506(b)(2) violators over the past three years

––from October 2016, when judgment was entered as to Plaintiffs Walker and Mullaev, to October



                                                  19
          Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 20 of 25




2019, when they first were retained by Ittiyavirah.                 Nor have Plaintiffs demonstrated why

Ittiyavirah waited so long to seek judicial relief––over four years after his vehicle seizure––and

what, if anything, they did to look for a potential class representative like him during that time.17

“A party fails to show good cause when the proposed amendment rests on information that the

party knew, or should have known, in advance of the deadline.” Perfect Pearl Co., Inc. v. Majestic

Pearl & Stone, Inc., 889 F. Supp. 2d 453, 457 (S.D.N.Y. 2012) (internal quotation marks and

citation omitted). Plaintiffs knew, or should have known, at least as of October 2016, that none of

the named plaintiffs had standing to assert constitutional violations on behalf of Section 19-

506(b)(2) violators, and that they therefore needed a named plaintiff who had received a Section

19-506(b)(2) violation in order to assert those claims. This point was specifically raised in the

opposition to Plaintiffs’ class certification motion, where Defendants asserted that the interests of

the named plaintiffs––who were issued summonses for violations of Section 19-506(b)(1)––were

not aligned with putative class members who received summonses for violations of Section 19-

506(b)(2). See Cert. Opp’n at 5, 17-18. Although the Court rejected that argument, Plaintiffs

were––and have been––indisputably aware of this potential flaw throughout the duration of this

case. The Court is thus not persuaded that Plaintiffs have acted diligently, or met their burden to

establish good cause, under these circumstances. 18




17
  The Court does not address the parties’ arguments regarding whether Ittiyavirah’s claims are barred by the statute
of limitations period, but it nevertheless notes that “[a] would-be class representative who commences suit after
expiration of the limitation period . . . can hardly qualify as diligent in asserting claims and pursuing relief.” See
China Agritech, Inc. v. Resh, 138 S. Ct. 1800, 1808 (2018).
18
  The Court also notes that, pursuant to the Scheduling Order, the deadline for any amendment to the pleadings was
August 29, 2016, and judgment was not entered as to Plaintiffs Walker and Mullaev––the alleged Section 19-506(b)(2)
violators––until two months later, in October 2016. Even taking those dates into account, however, Plaintiffs have
not demonstrated diligence, or established good cause, in light of the three years that subsequently elapsed between
when those judgments were entered and when Plaintiffs first indicated an intent to move to amend. And, in any event,
Plaintiff Walker accepted his Rule 68 offer prior to the Scheduling Order’s deadline to amend. See Dkt. 36.

                                                         20
        Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 21 of 25




 II.   Delay and Prejudice

       While the “primary consideration” of the good cause analysis is “whether the moving party

can demonstrate diligence,” the Second Circuit has explained that it “is not . . . the only

consideration.” Kassner, 496 F.3d at 244. A court may properly “consider other relevant factors

including, in particular, whether allowing the amendment of the pleading at this stage of the

litigation will prejudice defendants.” Id.; see also Werking v. Andrews, 526 F. App’x 94, 96 (2d

Cir. 2013) (“We will find ‘good cause’ where the moving party has demonstrated ‘diligence,’ . . .

and the amendment would not significantly prejudice the nonmoving party.”) (citations omitted);

Kassner, 496 F.3d at 243-44 (“Rule 16(b), in allowing modifications of scheduling orders only for

good cause, provides the district courts discretion to ensure that limits on time to amend pleadings

do not result in prejudice or hardship to either side.”). A finding of prejudice may “constitute an

independent ground on which the Court may deny the motion [to amend], even [where] plaintiffs

have demonstrated good cause.” See Scott, 300 F.R.D. at 199-200; see also Youngers, 2017 WL

5991800, at *7 (“Prejudice to the opposing party if the motion is granted has been described as the

most important reason for denying a motion to amend.”) (citation omitted). In determining

whether an amendment would be prejudicial to the opposing party, courts consider, among other

things, whether the amendment would “require the opponent to expend significant additional

resources to conduct discovery and prepare for trial,” and whether it would “significantly delay

the resolution of the dispute.” See Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993).

The Second Circuit has also noted that it is “particularly likely to find prejudice where the parties

have already completed discovery and the defendant has moved for summary judgment.” Werking,

526 F. App’x at 96; see also Youngers, 2017 WL 5991800, at *7 (“The most obvious situation in

which [] prejudice arises is where the motion to amend comes on the eve of trial after many months



                                                 21
        Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 22 of 25




or years of pre-trial activity.”) (internal quotation marks and citation omitted). Nonetheless, the

need for new discovery or supplemental briefing, without more, is insufficient to constitute undue

prejudice. See Duling, 265 F.R.D. at 100-01.

       The Court may also consider delay in its analysis, although delay alone will not negate a

plaintiff’s showing of good cause. See Block, 988 F.2d at 350 (2d Cir. 1993) (“Mere delay,

however, absent a showing of bad faith or undue prejudice, does not provide a basis for a district

court to deny the right to amend.”) (citation omitted); see also Youngers, 2017 WL 5991800, at *6

(noting that the “issue of delay dovetails with the diligence inquiry underlying the Rule 16 good

cause analysis”). Delay and prejudice are often analyzed in tandem, as “the longer the period of

an unexplained delay, the less will be required of the nonmoving party in terms of a showing of

prejudice.” Block, 988 F.2d at 350 (quoting Evans v. Syracuse City Sch. Dist., 704 F.2d 44, 47 (2d

Cir. 1983)). As such, a court properly denies leave to amend “where the motion is made after an

inordinate delay, no satisfactory explanation is offered for the delay, and the amendment would

prejudice other parties.” See Grace v. Rosenstock, 228 F.3d 40, 53-54 (2d Cir. 2000) (internal

quotation marks and citation omitted).

       Considerations of delay and prejudice here weigh against granting Plaintiffs leave to amend

at this late stage in the litigation. As the City points out, Plaintiffs’ request to amend their

complaint comes “more than three and a half years after the filing of the original complaint, three

years after the close of discovery, more than two years after summary judgment was granted, three

months after class certification was denied, and mere weeks before pre-trial motions were due to

be filed for a trial commencing in February.” Opp’n at 14. As to prejudice, the City asserts that

permitting Plaintiffs’ proposed amendment “would lead to the reopening of discovery years after

it closed, a second round of dispositive motions, a potential second class certification motion, and



                                                22
        Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 23 of 25




an expanded trial, causing the City to expend a significant amount of additional resources.” Id. at

15.

       The Court agrees with the City. District courts are well within their authority to deny

motions for leave to amend under circumstances like those present here. See, e.g., Presbyterian

Church of Sudan, 582 F.3d at 267 (affirming district court’s judgment and noting that the court

had “found that plaintiffs failed to show good cause, and that ‘[i]t could even be said that the

plaintiffs acted in bad faith in waiting until the eve of summary judgment practice to file the motion

to amend”) (quoting Presbyterian Church of Sudan v. Talisman Energy, Inc., 453 F. Supp. 2d 633,

680 (S.D.N.Y. 2006)); McCarthy, 482 F.3d at 202 (affirming district court’s decision to deny

motion to amend where, by the time plaintiffs sought leave to amend, “discovery had closed,

defendants had filed for summary judgment, and nearly two years had passed since the filing of

the original complaint”); Grochowski v. Phoenix Constr., 318 F.3d 80, 86 (2d Cir. 2003) (affirming

district court’s decision to deny motion to amend where “plaintiffs delayed more than one year

before seeking to amend their complaint” and where, “when the motion was filed, discovery had

been completed and a summary judgment motion was pending”); Youngers, 2017 WL 5991800,

at *8 (denying motion to amend and finding that the “prejudice factor weighs against amendment”

where “both fact and expert discovery has closed, class certification was briefed once before, and

the record is otherwise ripe for summary judgment or trial”); Park B. Smith, Inc. v. CHF Indus.

Inc., 811 F. Supp. 2d 766, 779 (S.D.N.Y. 2011) (denying motion to amend where discovery was

“underway” and plaintiff moved to amend “over four years after the initial complaint was filed”

and “on the same day that the parties completed briefing on [defendant’s] dispositive summary

judgment motion”); Davis v. Lenox Hill Hosp., No. 03 Civ. 3746 (DLC), 2004 WL 1926086, at *4

(S.D.N.Y. Aug. 31, 2004) (denying motion to amend where class discovery had closed, plaintiff



                                                 23
          Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 24 of 25




waited “five days after the close of class discovery to file her motion to amend the complaint,”

and plaintiff had “been aware since the filing of this lawsuit of the obstacles facing her class

claims”). 19

         This action has now been pending for over four years––or really, for almost six years if

considering the original case before Judge Caproni, which Plaintiffs sought to have deemed related

to this action. Discovery has long been complete, summary judgment and class certification

motions have already been decided, and the case was ripe for trial to begin at the time Plaintiffs

sought to amend. In fact, when Plaintiffs first indicated their intent to move for leave to amend,

the Court had already set a deadline for the parties’ pre-trial materials to be filed, and the start date

for trial had already been scheduled. And although they disagree over the extent of the additional

discovery that would be required and how burdensome it would be, the parties nonetheless seem

to agree that additional discovery and briefing would indeed be necessary if Plaintiffs are permitted

to amend. Allowing Plaintiffs’ proposed amendment would likely push off further proceedings in

this case for months, and would undoubtedly “significantly delay the resolution of the dispute.”


19
   The cases on which Plaintiffs rely are inapposite. In Duling v. Gristede’s Operating Corp., 265 F.R.D. 91 (S.D.N.Y.
2010), for instance, not only did plaintiffs move to amend “just days after receiving defendants’ opposition to their
motion for class certification, which argued that the existing plaintiffs were inadequate class representatives and that
their claims were atypical,” see 265 F.R.D. at 98, but also they did so “well before the deadline for such motions set
in [the court’s] Scheduling Order,” id. at 97. The court thus noted that the “relatively minor amount of further
deposition or written discovery that defendants may need to conduct regarding these claims should be easily completed
within the time the Scheduling Order allows for discovery,” id. at 100, and that the “prejudice that would flow from
any additional required discovery can generally be mitigated by adjustments to the discovery schedule,” id. at 101.
D.J v. Conn. St. Bd. of Educ., No. 16-cv-01197 (CSH), 2019 WL 1499377 (D. Conn. Apr. 5, 2019) is also
distinguishable as it was undisputed there that plaintiff had acted diligently “to identify and propose a substitute
plaintiff after hearing the Court’s concerns,” and that “little or no additional briefing or discovery [would] be necessary
with respect to class certification or summary judgment.” 2019 WL 1499377, at *5. Indeed, because the motions for
class certification and summary judgment had been fully briefed and “the parties agree[d] as a general matter that the
completed briefing will continue to apply,” the court found that this was “the rare case in which permitting amendment
is the more expeditious course of action.” Id. Nor does Youngers v. Virtus Inv. Partners Inc., No. 15-cv-8262, 2017
WL 5991800 (S.D.N.Y. Dec. 4, 2017), lend support to Plaintiffs’ arguments. In Youngers, the court denied the motion
to amend where the parties had been litigating the case “for nearly two and a half years,” and leave to amend was
sought “following the completion of fact discovery, in the midst of expert discovery, and shortly after [the] Court’s
decision to deny class certification.” See 2017 WL 5991800, at *1; cf. Scott, 300 F.R.D. at 200 (noting that defendant
was not prejudiced “because discovery has not yet concluded” and “[a] court is more likely to find an amendment
prejudicial if discovery has closed”).

                                                           24
          Case 1:16-cv-03850-RA Document 184 Filed 08/24/20 Page 25 of 25




See Block, 988 F.2d at 350. Under these circumstances, the Court cannot conclude that Plaintiffs

have satisfied their burden of establishing good cause. Plaintiffs’ motion for leave to amend is

therefore denied. 20

                                                 CONCLUSION

         For the foregoing reasons, Plaintiffs’ motion for leave to amend the complaint––to add

Ittiyavirah as a named plaintiff and proposed class representative for a new group of plaintiffs

asserting claims based on violations of a different statutory provision, one they have known about

since the inception of this case––is denied. The Clerk of Court is respectfully directed to terminate

the motion pending at Dkt. 180. No later than September 8, 2020, the parties shall submit a joint

letter to the Court proposing next steps in this case.

SO ORDERED.

Dated:       August 24, 2020
             New York, New York


                                                           Ronnie Abrams
                                                           United States District Judge




20
   Because the Court finds that Plaintiffs have not met the good cause standard of Rule 16(b), it does not specifically
address the other factors of the Rule 15(a) analysis. See Youngers, 2017 WL 5991800, at *6.

                                                         25
